12/08/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 21-0553



                                  No. OP 21-0553


WESLEY W. CHARLO,

              Petitioner,

      v.

T.J. MCDERMOTT, Sheriff,
MISSOULA COUNTY DETENTION CENTER,

              Respondents.


                                      ORDER

      Upon consideration of Respondent’s motion for a 30-day extension of time,

and good cause appearing therefor, Respondents are granted an extension of time

to and including January 11, 2022, within which to prepare, serve, and file its

response.




                                                                         Electronically signed by:
RB                                                                             Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             December 8 2021